Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Applicant’s Attorney Jared Scholz (Reg. No. 64,088) on March 3, 2022.

AMENDMENTS TO THE CLAIM
LISTING OF THE CLAIM:
Claims 2, 4, 6, 9, 11, 13, 16, and 19 have been cancelled.
Claims 1, 7, 8, 14, 14, and 20 have been amended as follow:

1. 	(Currently Amended)  A system comprising: 	a mobile device configured to:
wirelessly connect to an input device;
select at least one content server computing device to host a streaming session with a
establish a streaming session with the at least one content server computing device; 

generate, based on the received input, a representation of the input; and
relaying, to the at least one content server computing device, the generated representation of the input, wherein the generated representation of the input includes at least one packet replicatesthe at least one redundant packet including a sequence identifier such that the at least one redundant packet having the sequence identifier is configured to be discarded,  
wherein the representation of the input is used to control the interactive media content that is streamed to the video decoding device, the mobile device not being the video decoding device. 

7. 	(Currently Amended)  The system of claim 1, wherein the mobile device is further configured to: 	transmit a reset protocol to prevent replay of commands associated with the at least one redundant packet at least one redundant packet was

8. 	(Currently Amended)  A computer-implemented method comprising: 
causing, at a mobile device, an input device to wirelessly connect to the mobile device;
selecting, by the mobile device, at least one content server computing device to host a streaming session with a
initiating, by the mobile device, a streaming session with the at least one content server computing device; 
receiving, at the mobile device, input initiated by, and transmitted remotely from the input device, the input including instructions to control the interactive media content provided by the at least one content server computing device;

relaying, from the mobile device and to the at least one content server computing device, the generated representation of the input, wherein the generated representation of the input includes at least one redundant packet replicates the at least one redundant packet including a sequence identifier such that the at least one redundant packet having the sequence identifier is configured to be discarded,  
wherein the representation of the input is used to control the interactive media content that is streamed to the video decoding device, the mobile device not being the video decoding device. 


14. 	(Currently Amended)  The computer-implemented method of claim 8, wherein the mobile device is further configured to: 	transmit a reset protocol to prevent replay of commands associated with the at least one redundant packet at least one redundant packet was

15. 	(Currently Amended)  A computer program product tangibly embodied on a non-transitory computer-readable medium and comprising instructions that, when executed, are configured to cause at least one processor to execute operations comprising:
cause, at a mobile device, an input device to wirelessly connect to the mobile device;
select, by the mobile device, at least one content server computing device to host a streaming session with a
initiate, by the mobile device, a streaming session with the at least one content server computing device;

generate, by the mobile device and based on the received input, a representation of the input; and
relay, from the mobile device and to the at least one content server computing device, the generated representation of the input, wherein the generated representation of the input includes at least one redundant packet replicates the at least one redundant packet including a sequence identifier such that the at least one redundant packet having the sequence identifier is configured to be discarded,  
wherein the representation of the input is used to control the interactive media content that is streamed to the video decoding device, the mobile device not being the video decoding device. 

20. 	(Currently Amended)  The computer program product of claim 15, wherein the operations comprise: 	transmit a reset protocol to prevent replay of commands associated with the at least one redundant packet at least one redundant packet was


ALLOW SUBJECT MATTER
This office action is in response to the amendment filed on December 6, 2021 and was interviewed on March 3, 2022.  
Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, 18, and 20 are allowable over the prior art of record.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry, can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/PHUOC H NGUYEN/                                                                                    Primary Examiner, Art Unit 2451